DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.
 	Currently claims 1-15 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ehemann et al (US Publication 20130323444).
	a.	As to claims 1-4, 6, and 7, Ehemann discloses a cover glass article that includes a glass body having a three dimensional shape.  The glass can have a bend radius or curvature and a flat portion (paragraph 28).  A coating can be deposited on the surface of the class to make the glass semi-transparent or opaque and the coating can a portion that does not have the coating and there is an aperture within the coating (paragraph 40).  Ehemann further discloses that the cover glass can have a bend or curvature, wherein the bend can have a variable radius.  Therefore the bend can have either a constant radius or a variable radius depending on the desired structure, and device being covered (paragraph 28).  Ehemann discloses that the bend radius can be from 1 to 20 mm (paragraph 28).  Ehemann is silent to the coting layer having a thickness deviation of 10 percent within the thickness of the coating layer.  
It would have been obvious to one of ordinary skill in the art to have made the depth be 20 mm or more because Ehemann discloses that the curvature can be selected based on the peripheral side geometry of the electronic device and therefore one would know how to adjust the bend to obtain a curvature that best fits the electronics device.
	Further it would have been obvious to one of ordinary skill in the art to have modified Ehemann and made the coting layer having a thickness of within 10 percent within the thickness of the coating layer because Ehemann discloses that uniformity is needed within the wall thickness of the glass sheet otherwise it can lead to optical distortion and weakened glass strength if the thickness is not uniform at the bend locations.  Therefore one would be motivated to make the coating on the glass have the same thickness to keep the uniformity of the glass wall thickness and not cause optical distortion (paragraph 31).  

b.	As to claim 5, Ehemann further discloses that the cover glass can have a bend or curvature.  Therefore the bend can have either a constant radius or a variable radius depending on the desired structure, and device being covered (paragraph 28).  However this reference is silent to the curved shape. 
	It would have been obvious to one of ordinary skill in the art to have made the bent portion have a curved shape be a concave curved shape as one of ordinary skill in the art would know how to adjust the shape depending upon the desired end use of the glass.  See MPEP 2144.06.

c.	As to claim 8, Ehemann discloses that the cover glass can have a bend or curvature, wherein the bend can have a variable radius.  Therefore the bend can have either a constant radius or a variable radius depending on the desired structure, and device being covered (paragraph 28).	

d.	As to claims 9 and 10, a coating can be deposited on the surface of the class to make the glass semi-transparent or opaque (paragraph 40).  Ehemann further discloses that the cover glass can have a bend or curvature.
Therefore it would have been obvious to one of ordinary skill in the art to have made had the coating on the bend portion or on the flat portion as Ehemann discloses that the coating can be applied to the glass cover sheet in areas where viewing of the device is not present so on the flat ends or on the flat surface where viewing does occur as well as on the curved portions.  The deposition of this coating would be an aesthetic design choice of where the coating is applied.

e.	As to claims 11 and 12, Ehemann further discloses that the cover glass can have a bend or curvature, wherein the bend can have a variable radius.  Therefore the bend can have either a constant radius or a variable radius depending on the desired structure, and device being covered (paragraph 28).  However this reference is silent to the curved shape.  Ehemann discloses that the angle can be greater than 90 degrees (paragraph 28).
It would have been obvious to one have an intersection angle between extension line be greater than 90 and less than 270 excluding 180 degrees because one of ordinary skill in the art would know how to adjust the shape depending upon the desired end use of the glass.  See MPEP 2144.06.

Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive. 
a.	Applicant’s argues that the Ehemann does not disclose multiple locations where the print layer is not present as well as being either on the curved or flat surface.  The examiner respectfully disagrees and argues that the coating can be absent in portions of the glass surface so as to interact with the surface of the electronic device.  Therefore one of ordinary skill in the art would know how to form the glass with multiple spots having no coating and it either being on the curved portion of flat portion depending on the electronic device as well as forming aesthetically pleasing coating for the glass.  
b.	Applicant’s argue that the print layer does not have a uniform thickness with a deviation of plus or minus 10 percent.  The examiner respectfully disagrees and argues that yes the reference of Elemann disclose the total wall thickness to have a deviation of plus or minus 10% and does not specifically mention the coating layer.  Elemann also teaches applying a coating and have locations of no coating present.  Therefore one of ordinary skill in the art would know that the coating layer must be relatively thin compared to the glass layer as the wall thickness of the cover must have a small deviation as there are locations of having a coating and no coatings.  Further applying the same concept of keeping the uniformity of the wall thickness would apply to the coating layer as have a non-uniform layer would lead to optical distortions and therefore would understand the concept of keeping the coating layer to a uniform thickness also.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785